1

2                              UNITED STATES DISTRICT COURT
3                                     DISTRICT OF NEVADA
4                                               ***
5     ZANE FLOYD,                                    Case No. 3:21-cv-00176-RFB-CLB
6            Plaintiff,                              ORDER
7            v.
8
      CHARLES DANIELS, et al.,
9
            Defendants.
10

11

12         In this action, on April 24, 2021, the Court ordered that by May 10, 2021, the
13   Plaintiff, Zane Floyd, was to file an application to proceed in forma pauperis and
14   supporting documents. See Order entered April 24, 2021 (ECF No. 12). On May 7, 2021,
15   Floyd filed a motion for extension of time (ECF No. 53), requesting an extension of time
16   to June 10, 2021 (a 31-day extension) to file the in forma pauperis application. Defendants
17   do not oppose the motion for extension of time. The Court finds that Floyd’s motion for
18   extension of time is made in good faith and not solely for the purpose of delay, and that
19   there is good cause for the requested extension of time.
20         IT IS THEREFORE ORDERED that Petitioner’s Motion for Extension of Time (ECF
21   No. 53) is GRANTED. Petitioner will have until and including June 10, 2021, to file an
22   application to proceed in forma pauperis and supporting documents.
23

24         DATED THIS 7th day of May, 2021.
25

26
                                              RICHARD F. BOULWARE,
27                                            UNITED STATES DISTRICT JUDGE
28
                                                 1
